Per Curiam.
Respondent, who was admitted to practice by this Court in 1957, was suspended by this Court’s order dated January 20, 2014 for failure to comply with the attorney registration requirements of Judiciary Law § 468-a (.Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020 [2014]).
Respondent now requests reinstatement on the ground that he has complied with the attorney registration requirements of Judiciary Law § 468-a and the Rules of the Chief Administrator of the Courts (see 22 NYCRR part 118). Petitioner does not object to respondent’s application.
Respondent’s application is granted and he is ordered reinstated, effective immediately.
Peters, PJ, Lahtinen, Stein, McCarthy and Garry, JJ., concur.
Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.